Citation Nr: 0215572	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-00 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder, claimed as secondary to service-connected fracture 
residuals, fourth and fifth metacarpals, right hand (right 
finger disorders herein).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision of the VA 
RO, which denied the benefit sought on appeal.  

Note is taken that in October 2002 the veteran failed to 
appear for a hearing before a Member of the Board sitting at 
the RO (Travel Board hearing).  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by the veteran, 
and provided him an appropriate VA medical examination, with 
opinion statement, all in an effort to assist him in 
substantiating his claim.  

2.  It is as least as likely as not that the veteran's left 
shoulder rotator cuff tendonitis has increased in severity as 
a result of service-connected residuals of fractures of the 
right fourth and fifth metacarpals.  


CONCLUSION OF LAW

Secondary service connection for the degree of disability 
resulting from aggravation of the veteran's left shoulder 
rotator cuff tendonitis by service-connected fracture 
residuals, fourth and fifth metacarpals, right hand, is 
warranted.  38 U.S.C.A. § 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); 38 C.F.R. 
§§ 3.303, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed on appeal-a claim which is favorably disposed of 
herein.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001)(to be codified at 38 C.F.R. 
§ 3.159).  That is, the veteran was provided an adequate VA 
examination in October 2000, with medical opinion statement 
of June 2001.  A private medical opinion statement has been 
received, as well as private treatment records, which dispose 
of the claim on appeal in the veteran's favor.  Additional 
medical opinion evidence would be duplicative of evidence 
already of record, and of little value to the veteran.  
Accordingly, VA has met its duty to assist required by the 
VCAA.  An October 2001 statement of the case (SOC) and April 
2002 supplemental statement of the case (SSOC) explain why 
the RO felt that the evidence submitted to date did not 
support the claim on appeal.  Additionally, all identified VA 
and private treatment records have been obtained.  While it 
does not appear that the veteran was specifically advised of 
the VCAA requirement that he be advised what evidence and 
information he was to obtain and what evidence and 
information VA was to attempt to obtain, in light of the 
grant of benefits herein, the Board does not find that action 
to so notify the veteran is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Further development 
would serve no useful purpose.  

Secondary Service Connection

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Most pertinent to the instant appeal, VA regulations provide 
that service connection may be established on a secondary 
basis for a disability which is shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that (1) a current disability 
exists, and (2) the current disability was either (a) caused, 
or (b) aggravated by a service-connected disability. 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995).  

To be clear, 38 C.F.R. § 3.310(a) which allows for service 
connection of a disability which is proximately due to or the 
result of a service-connected disease or injury (see Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993), was interpreted to 
permit service connection for the degree of aggravation to a 
non-service-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.  

Analysis

The veteran asserts that his service-connected residuals of 
fractures of the two smallest fingers of his right aggravated 
a left shoulder condition by requiring that he compensate for 
his weakened right hand and service-connected disability, 
with his left arm and shoulder.  The veteran supports his 
claim, in most pertinent part, with the private medical 
opinion statements of Dr. N. T, M.D., most recently dated in 
November 2001.  The RO denied the claim citing, primarily, 
the VA medical opinion statement of June 2001.  

The Board has reviewed the evidence of record in detail, 
including Dr. N. T.'s treatment records and medical 
statements, other private treatment and hospital records, 
records regarding a prior Worker's Compensation claim, VA 
examination report of October 2000 and VA medical opinion 
statement of June 2001.  The weight of the evidence of 
record-primarily medical evidence, supports the veteran's 
claim.  

The VA examination report of October 2000 shows the veteran's 
complaints of right hand weakness, pain, loss of grip 
strength and tenderness, as well as reported left shoulder 
pain from compensating for these right hand symptoms.  
Physical examination revealed minimal right hand and finger 
findings, but with limitation of motion and pain of the two 
smallest fingers.  Diagnoses included left shoulder rotator 
cuff tendonitis, a diagnosis which is also demonstrated by 
the veteran's well documented clinical history.  A June 2001 
VA medical opinion indicates that it is more likely than not 
that the veteran would have developed the left shoulder 
problem regardless of his service-connected right finger 
disorders.  The RO relied upon this wording of the statement 
in denying the claim on appeal.  However, the VA examiner 
also stated that the veteran's service-connected right finger 
disorders and associated limitation of function of the right 
hand "may [have] contribute[d] to a small degree" to the 
left shoulder rotator cuff tendonitis.  The Board finds that 
this latter part of the VA opinion statement supports the 
grant of secondary service connection under Allen, supra.  

All doubt as to this conclusion is dispelled by the private 
medical opinion of Dr. N. T., dated in November 2001.  Dr. N. 
T. gives the medical opinion that the veteran's left shoulder 
condition is secondary to increased use of the left hand due 
to service-connected disability.  He explains his medical 
conclusion by indicating that the veteran's service-connected 
fractures of the fourth and fifth metacarpals required the 
veteran's increased use of his left hand and left upper 
extremity, including at work, and that this, in turn, 
resulted in his left shoulder rotator cuff tendonitis (with 
possible secondary osteoarthritis involving the left 
acromioclavicular joint).  

The Board adds that the November 2001 medical statement as to 
the "possible" secondary osteoarthritis involving the left 
acromioclavicular joint is too speculative to warrant service 
connection for arthritis on a secondary or aggravated basis.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  As to this aspect of the case, the 
Board places little weight on the November 2001 private 
medical statement of this doctor.  Cahall v. Brown, 7 Vet. 
App. 232 (1994).  The June 2001 VA medical opinion does not 
link the left shoulder arthritis and the service-connected 
disability.  Rather, the physician felt that the veteran had 
systemic arthritis.  His age and work activity were felt to 
be the most significant factors.  As is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The medical 
statements of Dr. N. T. are found to be credible to the 
extent that they are also supported by the June 2001 VA 
medical opinion, but no further.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that a preponderance of the 
evidence supports the claim of secondary service connection 
for left shoulder rotator tendonitis, by service-connected 
right fourth and fifth finger disorders, for any aggravation 
of the left shoulder condition under Allen, supra., as set 
forth above.  Therefore, reasonable doubt is not needed for 
application.  

In finding so, the Board emphasizes that direct service 
connection is not at issue, nor is it shown that service-
connected disability caused a left shoulder disorder.  
Rather, the medical evidence supports the conclusion that 
service-connected disability aggravated a non-service-
connected left shoulder disorder under the principles 
outlined by the United States Court of Appeals for Veterans 
Claims in Allen, supra.  The Board has determined that 
further development for clarifying medical opinion evidence 
is unwarranted in this case, and unlikely to change the 
outcome, as any resulting benefit of the doubt would be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Accordingly, the Board concludes that service 
connection for additional impairment resulting from 
aggravation of the veteran's left shoulder rotator cuff 
tendonitis by service-connected residuals of fractures of the 
right fourth and fifth metacarpals is warranted under 
38 C.F.R. § 3.310(a) and Allen v. Brown, 7 Vet. App. 439 
(1995).  


ORDER

Service connection for the degree of additional disability 
resulting from aggravation of the veteran's left shoulder 
rotator cuff tendonitis by his service-connected residuals of 
fractures of the right fourth and fifth metacarpals is 
granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

